 

Exhibit 10.77

Execution Version

 

Dated 31 October 2014

 

NCL CORPORATION LTD.

as Guarantor

 

- and -

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Security Trustee

 

Guarantee

 

relating to
a Loan Agreement dated 31 July 2013 in respect of the passenger
cruise ship newbuilding presently designated as Hull No. 6250

 



 

 

 

 

Execution Version

 

Index

 



Clause Page       1 Interpretation 2 2 Guarantee 3 3 Liability as Principal and
Independent Debtor 3 4 Expenses 4 5 Adjustment of Transactions 4 6 Payments 4 7
Interest 5 8 Subordination 5 9 Enforcement 6 10 Representations and Warranties 7
11 Undertakings 8 12 Judgments and Currency Indemnity 16 13 Set-Off 16 14
Supplemental 16 15 Assignment and Transfer 18 16 Notices 18 17 Invalidity of
Loan Agreement 18 18 Governing Law and Jurisdiction 19       Schedules          
Schedule 1 Form of Compliance Certificate 22     Execution           Execution
Page 21

 

 

 

 

THIS GUARANTEE is made on 31 October 2014

 

BETWEEN

 

(1)NCL CORPORATION LTD., a company incorporated under the laws of Bermuda with
its registered office at Cumberland House, 9th Floor, 1 Victoria Street,
Hamilton HM11, Bermuda (the "Guarantor");

 

(2)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK a société anonyme, having a
share capital of EUR7,254,575,271 and its registered office located at 9, quai
du Président Paul Doumer, 92920 Paris La Défense Cedex, France registered under
the no. Siren 304 187 701 at the Registre du Commerce et des Sociétés of
Nanterre as security trustee (the "Security Trustee", which expression includes
its successors and assigns).

 

BACKGROUND

 

(A)By a memorandum of agreement dated October 12th, 2012 (as amended from time
to time) entered into between (i) Fincantieri - Cantieri Navali Italiani SpA, a
company incorporated in Italy with registered office in Trieste, via Genova, 1,
and having fiscal code 00397130584 (the "Builder") and (ii) Prestige Cruise
Holdings, Inc. and a shipbuilding contract dated 21 June 2013 (as amended from
time to time, the "Shipbuilding Contract") entered into between (i) the Builder
and (ii) Explorer New Build, LLC (the “Borrower”), the Builder has agreed to
design, construct and deliver, and the Borrower has agreed to purchase, a 738
passenger cruise ship currently having hull number 6250 as more particularly
described in the Shipbuilding Contract to be delivered on 30 June 2016 subject
to any adjustments of such delivery date in accordance with the Shipbuilding
Contract.

 

(B)By a Loan Agreement dated 31 July 2013 (as amended and restated on or about
the date hereof and as otherwise amended from time to time, the “Loan
Agreement”) and made between (i) the Borrower, (ii) the Lenders, (iii) the Joint
Mandated Lead Arrangers, (iv) the Agent and SACE Agent and (v) the Security
Trustee, it was agreed that the Lenders would make available to the Borrower a
loan facility of the Dollar Equivalent of up to EUR 299,866,962 for the purpose
of assisting the Borrower in financing (a) payment under the Shipbuilding
Contract of all or part of 80% of the Final Contract Price up to the Eligible
Amount, (b) payment to the Borrower of the Dollar Equivalent of 100% of the
first instalment of the SACE Premium already paid direct to SACE on or before 30
days following the issuance of the SACE Insurance Policy and (c) payment to SACE
of the Dollar Equivalent of 100% of the second instalment of the SACE Premium.

 

(C)By a guarantee dated 31 July 2013 (as amended from time to time) (the
“Prestige Guarantee”) and made between (i) Prestige Cruise Holdings, Inc. (the
“Prestige Guarantor”) and (ii) the Security Trustee, the Prestige Guarantor
agreed to guarantee the obligations of the Borrower under the Loan Agreement.

 

(D)By a guarantee dated 31 July 2013 (as amended from time to time) (the “Seven
Seas Guarantee” and together with the Prestige Guarantee, the “Prior
Guarantees”) and made between (i) Seven Seas Cruises S. de R.L. (the “Seven Seas
Guarantor” and together with the Prestige Guarantor, the “Prior Guarantors”) and
(ii) the Security Trustee, the Seven Seas Guarantor agreed to guarantee the
obligations of the Borrower under the Loan Agreement.

 

(E)By an amendment and restatement agreement dated ___ October 2014 and made
between (i) the Borrower, (ii) the Lenders, (iii) the Joint Mandated Lead
Arrangers, (iv) the Agent and SACE Agent and (v) the Security Trustee, the
parties thereto agreed to, among other things, the Guarantor replacing the Prior
Guarantors as a guarantor of the obligations of the Borrower under the Loan
Agreement with the corresponding termination of the Prior Guarantees and the
execution and delivery of this Guarantee.

 

1

 

 

(F)The execution and delivery to the Security Trustee of this Guarantee is one
of the conditions precedent of the continuing availability of the facility under
the Loan Agreement.

 

IT IS AGREED as follows:

 

1Interpretation

 

1.1Defined expressions

 

Words and expressions defined in the Loan Agreement shall have the same meanings
when used in this Guarantee unless the context otherwise requires.

 

1.2Construction of certain terms

 

In this Guarantee:

 

“Amendment and Restatement Agreement” means the amendment and restatement
agreement referred to in Recital (E) above.

 

"Apollo" means the Fund and any Fund Affiliate.

 

"bankruptcy" includes a liquidation, receivership or administration and any form
of suspension of payments, arrangement with creditors or reorganisation under
any corporate or insolvency law of any country.

 

"First Financial Quarter" means the financial quarter ending immediately prior
to or on the date falling 90 days before the Intended Delivery Date;

 

"Fund" means Apollo Management VI, L.P. and other co-investment partnerships
managed by Apollo Management VI, L.P..

 

"Fund Affiliate" means (i) each Affiliate of the Fund that is neither a
"portfolio company" (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a "portfolio company" and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management VI, L.P. or Apollo
Management V, L.P..

 

"Loan Agreement" means the loan agreement originally dated 31 July 2013 and as
amended and restated pursuant to the Amendment and Restatement Agreement
referred to in Recital (B) and includes any existing or future amendments,
restatements, or supplements, whether made with the Guarantor's consent or
otherwise.

 

"Management" means the employees of the Guarantor and its subsidiaries or their
dependants or any trust for which such persons are the intended beneficiary.

 

1.3Application of construction and interpretation provisions of Loan Agreement

 

Clauses 1.2 to 1.5 of the Loan Agreement apply, with any necessary
modifications, to this Guarantee.

 

1.4Effective Date of Guarantee

 

This Guarantee is effective from the Effective Date as such term is defined in
the Amendment and Restatement Agreement.

 

2

 

 

2Guarantee

 

2.1Guarantee and indemnity

 

The Guarantor unconditionally and irrevocably:

 

(a)guarantees to the Security Trustee punctual performance by the Borrower of
all the Borrower's obligations under or in connection with the Loan Agreement
and every other Finance Document;

 

(b)undertakes to the Security Trustee that whenever the Borrower does not pay
any amount when due under or in connection with the Loan Agreement and the other
Finance Documents, the Guarantor shall immediately on demand pay that amount as
if it was the principal obligor;

 

(c)agrees that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Security Trustee and each other Secured Party immediately on demand by the
Security Trustee against any cost, loss or liability it incurs as a result of
the Borrower not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under the Loan Agreement or
any other Finance Document on the date when it would have been due. Any such
demand for indemnification shall be made through the Security Trustee, for
itself or on behalf of the Secured Parties. The amount payable by a Guarantor
under this indemnity will not exceed the amount it would have had to pay under
this Clause 2.1 if the amount claimed had been recoverable on the basis of a
guarantee.

 

2.2No limit on number of demands

 

The Security Trustee may serve any number of demands under Clause 2.1.

 

3Liability as Principal and Independent Debtor

 

3.1Principal and independent debtor

 

The Guarantor shall be liable under this Guarantee as a principal and
independent debtor and accordingly it shall not have, as regards this Guarantee,
any of the rights or defences of a surety.

 

3.2Waiver of rights and defences

 

Without limiting the generality of Clause 3.1, the obligations of the Guarantor
under this Guarantee will not be affected by an act, omission, matter or thing
which, but for this Clause, would reduce, release or prejudice any of its
obligations under this Guarantee (without limitation and whether or not known to
it or any Secured Party) including:

 

(a)any time, waiver or consent granted to, or composition with, the Borrower or
other person;

 

(b)the release of the Borrower or any other person under the terms of any
composition or arrangement with any creditor of any affiliate of the Borrower;

 

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

(d)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower or any other
person;

 

3

 

 

(e)any amendment, novation, supplement, extension, restatement (however
fundamental and whether or not more onerous) or replacement of any Finance
Document or any other document or security including without limitation any
change in the purpose of, any extension of or any increase in any facility or
the addition of any new facility under any Finance Document or other document or
security;

 

(f)any insolvency or similar proceedings;

 

(g)any arrangement or concession (including a rescheduling or acceptance of
partial payments) relating to, or affecting, the Finance Documents;

 

(h)any release or loss whatsoever of any guarantee, right or Security Interest
created by the Finance Documents;

 

(i)any failure whatsoever promptly or properly to exercise or enforce any such
right or Security Interest, including a failure to realise for its full market
value an asset covered by such a Security Interest; or

 

(j)any other Finance Document or any Security Interest now being or later
becoming void, unenforceable, illegal or invalid or otherwise defective for any
reason, including a neglect to register it.

 

4Expenses

 

4.1Costs of preservation of rights, enforcement etc

 

The Guarantor shall pay to the Security Trustee on its demand the amount of all
expenses incurred by the Security Trustee or any other Secured Party in
connection with any matter arising out of this Guarantee or any Security
Interest connected with it, including any advice, claim or proceedings relating
to this Guarantee or such a Security Interest.

 

4.2Fees and expenses payable under Loan Agreement

 

Clause 4.1 is without prejudice to the Guarantor's liabilities in respect of the
Borrower's obligations under clauses 9 (Fees) and 10 (Taxes, Increased Costs,
Costs and Related Charges) of the Loan Agreement and under similar provisions of
other Finance Documents.

 

5Adjustment of Transactions

 

5.1Reinstatement of obligation to pay

 

The Guarantor shall pay to the Security Trustee on its demand any amount which
any Secured Party is required, or agrees, to pay pursuant to any claim by, or
settlement with, a trustee in bankruptcy of the Borrower or of any other Obligor
(or similar person) on the ground that the Loan Agreement or any other Finance
Document, or a payment by the Borrower or of such other Obligor, was invalid or
on any similar ground.

 

6Payments

 

6.1Method of payments

 

Any amount due under this Guarantee shall be paid:

 

(a)in immediately available funds;

 

(b)to such account as the Security Trustee may from time to time notify to the
Guarantor;

 

(c)without any form of set-off, cross-claim or condition; and

 

4

 

 

(d)free and clear of any tax deduction except a tax deduction which the
Guarantor is required by law to make.

 

6.2Grossing-up for taxes

 

If the Guarantor is required by law to make a tax deduction, the amount due to
the Security Trustee shall be increased by the amount necessary to ensure that
the Security Trustee and (if the payment is not due to the Security Trustee for
its own account) the Secured Party beneficially interested in the payment
receives and retains a net amount which, after the tax deduction, is equal to
the full amount that it would otherwise have received.

 

6.3Tax Credits

 

If an additional payment is made by the Guarantor under this Clause and any
Secured Party determines that it has received or been granted a credit against
or relief of or calculated with reference to the deduction giving rise to such
additional payment, such Secured Party shall, to the extent that it can do so
without prejudice to the retention of the amount of such credit, relief,
remission or repayment and provided that it has received the cash benefit of
such credit, relief or remission, pay to the Guarantor such amount as such
Secured Party shall in its reasonable opinion have concluded to be attributable
to the relevant deduction. Any such payment shall be conclusive evidence of the
amount due to the Guarantor hereunder and shall be accepted by the Guarantor in
full and final settlement of its rights of reimbursement hereunder in respect of
such deduction. Nothing herein contained shall interfere with the right of each
Secured Party to arrange its tax affairs in whatever manner it thinks fit.
Notwithstanding the foregoing, to the extent that this Clause imposes
obligations or restrictions on a party, such obligations or restrictions shall
not apply to SACE and SACE shall have no obligations hereunder nor be
constrained by such restrictions.

 

6.4To the extent that this Clause 6 (Payments) imposes obligations or
restrictions on a Secured Party, such obligations or restrictions shall not
apply to SACE and SACE shall have no obligations hereunder nor be constrained by
such restrictions.

 

7Interest

 

7.1Accrual of interest

 

Any amount due under this Guarantee shall carry interest after the date on which
the Security Trustee demands payment of it until it is actually paid, unless
interest on that same amount also accrues under the Loan Agreement.

 

7.2Calculation of interest

 

Interest on sums payable under this Guarantee shall be calculated and accrue in
the same way as interest under clause 6 of the Loan Agreement.

 

7.3Guarantee extends to interest payable under Loan Agreement

 

For the avoidance of doubt, it is confirmed that this Guarantee covers all
interest payable under the Loan Agreement, including that payable under clause
17 of the Loan Agreement.

 

8Subordination

 

8.1Subordination of rights of Guarantor

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, all rights which the Guarantor at any time
has (whether in respect of this Guarantee or any other transaction) against the
Borrower, any other Obligor or their

 

5

 

 

respective assets shall be fully subordinated to the rights of the Secured
Parties under the Finance Documents; and in particular, the Guarantor shall not:

 

(a)claim, or in a bankruptcy of the Borrower or any other Obligor prove for, any
amount payable to the Guarantor by the Borrower or any other Obligor, whether in
respect of this Guarantee or any other transaction;

 

(b)take or enforce any Security Interest for any such amount;

 

(c)exercise any right to be indemnified by an Obligor;

 

(d)bring legal or other proceedings for an order requiring the Borrower or any
other Obligor to make any payment, or perform any obligation, in respect of
which any Guarantor has given a guarantee, undertaking or indemnity under this
Guarantee;

 

(e)claim to set-off any such amount against any amount payable by the Guarantor
to the Borrower or any other Obligor; or

 

(f)claim any subrogation or right of contribution or other right in respect of
any Finance Document or any sum received or recovered by any Secured Party under
a Finance Document.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Secured Parties and shall promptly pay or
transfer the same to the Security Trustee or as the Security Trustee may direct
for application in accordance with the Loan Agreement and the Finance Documents.

 

9Enforcement

 

9.1No requirement to commence proceedings against Borrower

 

The Guarantor waives any right it may have of first requiring the Security
Trustee or any other Secured Party to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Guarantee. Neither the Security Trustee nor any other
Secured Party will need to make any demand under, commence any proceedings
under, or enforce any guarantee or any Security Interest contained in or created
by, the Loan Agreement or any other Finance Document before claiming or
commencing proceedings under this Guarantee. This waiver applies irrespective of
any law or any provision of a Finance Document to the contrary.

 

9.2Conclusive evidence of certain matters

 

However, as against the Guarantor:

 

(a)any judgment or order of a court in England or the Marshall Islands or the
United States of America in connection with the Loan Agreement; and

 

(b)any statement or admission by the Borrower in connection with the Loan
Agreement,

 

shall be binding and conclusive as to all matters of fact and law to which it
relates.

 

6

 

 

9.3Suspense account

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, the
Security Trustee and any Secured Party may:

 

(a)refrain from applying or enforcing any other moneys, security or rights held
or received by it (or any trustee or agent on its behalf which, in the case of a
Secured Party, shall include the Agent and the Security Trustee) in respect of
those amounts, or apply and enforce the same in such manner and order as it sees
fit (whether against those amounts or otherwise) and the Guarantor shall not be
entitled to the benefit of the same; and

 

(b)hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Guarantee.

 

10Representations and Warranties

 

10.1General

 

The Guarantor represents and warrants to the Security Trustee as follows on the
Effective Date of this Guarantee, which representations and warranties shall be
deemed to be repeated, with reference mutatis mutandis to the facts and
circumstances subsisting, as if made on each day from the Effective Date of this
Guarantee to the end of the Security Period.

 

10.2Status

 

The Guarantor is duly incorporated and validly existing and in good standing
under the laws of Bermuda as an exempted company.

 

10.3Corporate power

 

The Guarantor has the corporate capacity, and has taken all corporate action and
obtained all consents necessary for it:

 

(a)to execute this Guarantee; and

 

(b)to make all the payments contemplated by, and to comply with, this Guarantee.

 

10.4Consents in force

 

All the consents referred to in Clause 10.3 remain in force and nothing has
occurred which makes any of them liable to revocation.

 

10.5Legal validity

 

This Guarantee constitutes the Guarantor's legal, valid and binding obligations
enforceable against the Guarantor in accordance with its terms subject to any
relevant insolvency laws affecting creditors' rights generally.

 

10.6No conflicts

 

The execution by the Guarantor of this Guarantee and its compliance with this
Guarantee will not involve or lead to a contravention of:

 

(a)any law or regulation; or

 

(b)the constitutional documents of the Guarantor; or

 

7

 

 

(c)any contractual or other obligation or restriction which is binding on the
Guarantor or any of its assets.

 

10.7No withholding taxes

 

All payments which the Guarantor is liable to make under this Guarantee may be
made without deduction or withholding for or on account of any tax payable under
any law of Bermuda or the United States of America.

 

10.8No default

 

To the knowledge of the Guarantor, no Event of Default has occurred which is
continuing.

 

10.9Information

 

All information which has been provided in writing by or on behalf of the
Guarantor to the Security Trustee or any other Secured Party in connection with
any Finance Document satisfied the requirements of Clause 11.2; all audited and
unaudited accounts which have been so provided satisfied the requirements of
Clause 11.4; and there has been no material adverse change in the financial
position or state of affairs of the Guarantor from that disclosed in the latest
of those accounts.

 

10.10No litigation

 

No legal or administrative action involving the Guarantor has been commenced or
taken or, to the Guarantor's knowledge, is likely to be commenced or taken
which, in either case, would be likely to have a material adverse effect on the
Guarantor's financial position or profitability.

 

10.11No Security Interests

 

None of the assets or rights of the Guarantor is subject to any Security
Interest except any Security Interest which (i) qualifies as a Permitted
Security Interest with respect to the Guarantor or (ii) is permitted by Clause
11.11 of this Guarantee.

 

11Undertakings

 

11.1General

 

The Guarantor undertakes with the Security Trustee to comply with the following
provisions of this Clause 11 at all times from the date of this Deed to the end
of the Security Period, except as the Security Trustee may otherwise permit.

 

11.2Information provided to be accurate

 

All financial and other information which is provided in writing by or on behalf
of the Guarantor under or in connection with this Guarantee will be true and not
misleading and will not omit any material fact or consideration.

 

11.3Provision of financial statements

 

The Guarantor will send to the Security Trustee:

 

(a)as soon as practicable, but in no event later than 120 days after the end of
each financial year of the Guarantor beginning with the year ending 31 December
2014, the audited consolidated accounts of the Guarantor and its subsidiaries;

 

(b)[reserved];

 

8

 

 

(c)[reserved];

 

(d)as soon as practicable (and in any event within forty-five (45) days of the
end of the contemplated quarter in respect of the first three quarters of each
fiscal year and 90 days in respect of the final quarter) a copy of the unaudited
consolidated quarterly management accounts (including current and year to date
profit and loss statements and balance sheet compared to the previous year and
to budget) of the Guarantor certified as to their correctness by the chief
financial officer of the Guarantor (it being understood that the delivery by the
Guarantor of quarterly or annual reports as filed with the Securities and
Exchange Commission in respect of the Guarantor and its consolidated
subsidiaries shall satisfy all the requirements of this paragraph (d));

 

(e)a compliance certificate in the form set out in Schedule 1 to this Guarantee
or in such other form as the Security Trustee may reasonably require (each a
"Compliance Certificate") at the same time as there is delivered to the Security
Trustee, and together with, each set of unaudited consolidated quarterly
management accounts under paragraph (d) and, if applicable, audited consolidated
accounts under paragraph (a), duly signed by the chief financial officer of the
Guarantor and certifying whether or not the requirements of Clause 11.15 are
then complied with;

 

(f)such additional financial or other relevant information regarding the
Guarantor and the Group as the Security Trustee may reasonably request; and

 

(g)(i) As soon as practicable (and in any event within 120 days after the close
of each fiscal year), commencing with the fiscal year ending December 31, 2014,
annual cash flow projections on a consolidated basis of the Group showing on a
monthly basis advance ticket sales (for at least 12 months following the date of
such statement) for the Group;

 

(ii) As soon as practicable (and in any event not later than January 31 of each
fiscal year):

 

(x) a budget for the Group for such new fiscal year including a 12 month
liquidity budget for such new fiscal year;

 

(y) updated financial projections of the Group for at least the next five years
(including an income statement, balance sheet statement and cash flow statement
and quarterly break downs for the first of those five years); and

 

(z) an outline of the assumptions supporting such budget and financial
projections including but without limitation any scheduled drydockings;

 

11.4Form of financial statements

 

All accounts (audited and unaudited) delivered under Clause 11.3 will:

 

(a)be prepared in accordance with GAAP;

 

(b)when required to be audited, be audited by the auditors which are the
Guarantor's auditors at the date of this Guarantee or other auditors approved by
the Security Trustee, provided that, such approval by the Security Trustee shall
not be unreasonably withheld or delayed;

 

(c)give a true and fair view of the state of affairs of the Guarantor and its
subsidiaries at the date of those accounts and of their profit for the period to
which those accounts relate; and

 

(d)fully disclose or provide for all significant liabilities of the Guarantor
and its subsidiaries.

 

9

 

 

11.5Shareholder and creditor notices

 

The Guarantor will send the Security Trustee, at the same time as they are
despatched, copies of all communications which are despatched to the Guarantor's
shareholders or creditors generally or any class of them.

 

11.6Consents

 

The Guarantor will maintain in force and promptly obtain or renew, and will
promptly send certified copies to the Security Trustee of, all consents
required:

 

(a)for the Guarantor to perform its obligations under this Guarantee;

 

(b)for the validity or enforceability of this Guarantee;

 

and the Guarantor will comply with the terms of all such consents.

 

11.7Notification of litigation

 

The Guarantor will provide the Security Trustee with details of any material
legal or administrative action involving the Guarantor as soon as such action is
instituted or it becomes apparent to the Guarantor that it is likely to be
instituted (and for this purpose proceedings shall be deemed to be material if
they involve a claim in an amount exceeding ten million Dollars or the
equivalent in another currency).

 

11.8Domicile and principal place of business

 

The Guarantor:

 

(a)will maintain its domicile and registered office at the address stated at the
commencement of this Agreement or at such other address in Bermuda as is
notified beforehand to the Security Trustee;

 

(b)will maintain its principal place of business and keep its corporate
documents and records in the United States of America at 7665 Corporate Center
Drive, Miami, 33126, Florida (Fax: (305) 436 4140) or at such other address in
the United States of America as is notified beforehand to the Security Trustee;
and

 

(c)will not move its domicile out of Bermuda nor its principal place of business
out of the United States of America without the prior agreement of the Security
Trustee, acting with the authorisation of the Secured Parties, such agreement
not to be unreasonably withheld.

 

11.9Notification of default

 

The Guarantor will notify the Security Trustee as soon as the Guarantor becomes
aware of the occurrence of an Event of Default and will thereafter keep the
Security Trustee fully up-to-date with all developments.

 

11.10Maintenance of status

 

The Guarantor will maintain its separate corporate existence and remain in good
standing under the laws of Bermuda.

 

11.11Negative pledge

 

The Guarantor shall not, and shall procure that the Borrower will not, create or
permit to arise any Security Interest over any asset present or future except
Security Interests created or permitted by the Finance Documents and except for
the following:

 

10

 

 

(a)Security Interests created with the prior consent of the Security Trustee or
otherwise permitted by the Finance Documents;

 

(b)in the case of the Guarantor, Security Interests which qualify as Permitted
Security Interests with respect to the Guarantor;

 

(c)in the case of the Borrower, Security Interests permitted under clause 12.7
(negative pledge) of the Loan Agreement;

 

(d)Security Interests provided in favour of lenders under and in connection with
any refinancing of the Existing Indebtedness or any financing arrangements
entered into by any member of the Group for the acquisition of additional or
replacement ship(s) (including any refinancing of any such arrangement) but
limited to:

 

(i)pledges of the share capital of the relevant ship owning subsidiary(/ies);
and/or

 

(ii)ship mortgages and other securities over the financed ship(s).

 

11.12No disposal of assets, change of business

 

The Guarantor will:

 

(a)not, and shall procure that its subsidiaries, as a group, shall not, transfer
all or substantially all of the cruise vessels owned by them and shall procure
that any cruise vessels which are disposed of in compliance with the foregoing
shall be disposed on a willing seller willing buyer basis at or about market
rate and at arm's length subject always to the provisions of any pertinent loan
documentation, and

 

(b)continue to be a holding company for a group of companies whose main business
is the operation of cruise vessels as well as the marketing of cruises on board
such vessels and the Guarantor will not change its main line of business so as
to affect any Obligor's ability to perform its obligations under the Finance
Documents or to imperil, in the opinion of the Security Trustee, the security
created by any of the Finance Documents or the SACE Insurance Policy.

 

11.13No merger etc

 

The Guarantor shall not enter into any form of merger, sub-division,
amalgamation, restructuring, consolidation, winding-up, dissolution or anything
analogous thereto or acquire any entity, share capital or obligations of any
corporation or other entity (each of the foregoing being a "Transaction")
unless:

 

(a)the Guarantor has notified the Security Trustee in writing of the agreed
terms of the relevant Transaction promptly after such terms have been agreed as
heads of terms (or similar) and thereafter notified the Security Trustee in
writing of any significant amendments to such terms during the course of the
negotiation of the relevant Transaction; and

 

(b)the relevant Transaction does not require or involve or result in any
dissolution of the Guarantor so that at all times the Guarantor remains in
existence; and

 

(c)each notice delivered to the Security Trustee pursuant to paragraph (a) above
is accompanied by a certificate signed by the chief financial officer of the
Guarantor whereby the Guarantor represents and warrants to the Security Trustee
that the relevant Transaction will not:

 

(i)adversely affect the ability of any Obligor to perform its obligations under
the Finance Documents;

 

11

 

 

(ii)imperil the security created by any of the Finance Documents or the SACE
Insurance Policy; or

 

(iii)affect the ability of the Guarantor to comply with the financial covenants
contained in Clause 11.15.

 

11.14Maintenance of ownership of Borrower and Guarantor.

 

(a)The Guarantor shall remain the direct or indirect beneficial owner of the
entire issued and allotted share capital of Seven Seas, free from any Security
Interest and Seven Seas shall remain the legal holder and direct beneficial
owner of all membership interest in the Borrower, free from any Security
Interest, except that created in favour of the Security Trustee; or

 

(b)no person or "group" (within the meaning of Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934 (15 USC §78a et seq.) (the "Exchange Act") as in
effect on the Delivery Date) shall acquire beneficial ownership of 35% or more
on a fully diluted basis of the voting interest in the Guarantor's equity
interests unless a combination of Apollo and Management (the "Permitted
Holders") shall own directly or indirectly, more than such person or "group" on
a fully diluted basis of the voting interest in the Guarantor's equity
interests.

 

11.15Financial Covenants

 

(a)The Guarantor will not permit the Free Liquidity to be less than $50,000,000
at any time.

 

(b)The Guarantor will not permit the ratio of Total Net Funded Debt to Total
Capitalization to be greater than 0.70:1.00 at any time.

 

(c)The Guarantor will not permit the ratio of Consolidated EBITDA to
Consolidated Debt Service for the Group at the end of any fiscal quarter,
computed for the period of the four consecutive fiscal quarters ending as at the
end of the relevant fiscal quarter, to be less than 1.25:1.00 unless the Free
Liquidity of the Group at all times during such period of four consecutive
fiscal quarters ending as at the end of such fiscal quarter was equal to or
greater than $100,000,000.

 

11.16Financial definitions

 

For the purposes of Clause 11.15:

 

(a)"Cash Balance" shall mean, at any date of determination, the unencumbered and
otherwise unrestricted cash and Cash Equivalents of the Group;

 

(b)“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by any person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper issued by any person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
B-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by any other person, and (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above;

 

12

 

 

(c)"Consolidated Debt Service" shall mean, for any relevant period, the sum
(without double counting), determined in accordance with GAAP, of:

 

(i)the aggregate principal payable or paid during such period on any
Indebtedness for Borrowed Money of any member of the Group, other than:

 

(A)principal of any such Indebtedness for Borrowed Money prepaid at the option
of the relevant member of the Group or by virtue of “cash sweep” or “special
liquidity” cash sweep provisions (or analogous provisions) in any debt facility
of the Group;

 

(B)principal of any such Indebtedness for Borrowed Money prepaid upon a sale or
a Total Loss of any ship (as if references in that definition were to all ships
and not just the Ship) owned or leased under a capital lease by any member of
the Group; and

 

(C)balloon payments of any such Indebtedness for Borrowed Money payable during
such period (and for the purpose of this paragraph (c) a “balloon payment” shall
not include any scheduled repayment installment of such Indebtedness for
Borrowed Money which forms part of the balloon);

 

(ii)Consolidated Interest Expense for such period;

 

(iii)the aggregate amount of any dividend or distribution of present or future
assets, undertakings, rights or revenues to any shareholder of any member of the
Group (other than the Guarantor, or one of its wholly owned Subsidiaries) or any
dividends or distributions other than tax distributions in each case paid during
such period; and

 

(iv)all rent under any capital lease obligations by which the Guarantor or any
consolidated Subsidiary is bound which are payable or paid during such period
and the portion of any debt discount that must be amortized in such period;

 

as calculated in accordance with GAAP and derived from the then latest accounts
delivered under Clause 11.3;

 

(d)"Consolidated EBITDA" shall mean, for any relevant period, the aggregate of:

 

(i)Consolidated Net Income from the Guarantor's operations for such period; and

 

(ii)the aggregate amounts deducted in determining Consolidated Net Income for
such period in respect of gains and losses from the sale of assets or reserves
relating thereto, Consolidated Interest Expense, depreciation and amortization,
impairment charges and any other non-cash charges and deferred income tax
expense for such period;

 

it being understood, for the avoidance of doubt, that, for purposes of
determining compliance with Clause 11.15 for the first four fiscal quarters
ending after the Effective Date of this Guarantee, Consolidated EBITDA for the
Group shall include Consolidated EBITDA for the then most recently ended period
of four consecutive fiscal quarters for Prestige Holdings and its Subsidiaries;

 

(e)"Consolidated Interest Expense" shall mean, for any relevant period, the
consolidated interest expense (excluding capitalized interest) of the Group for
such period;

 

(f)"Consolidated Net Income" shall mean, for any relevant period, the
consolidated net income (or loss) of the Group for such period as determined in
accordance with GAAP;

 

13

 

 

(g)“Free Liquidity” shall mean, at any date of determination, the aggregate of
the Cash Balance or any other amounts available for drawing under other
revolving or other credit facilities of the Group, which remain undrawn, could
be drawn for general working capital purposes or other general corporate
purposes and would not, if drawn, be repayable within six months;

 

(h)“Indebtedness” shall mean any obligation for the payment or repayment of
money, whether as principal or as surety and whether present or future, actual
or contingent including, without limitation, pursuant to an Interest Rate
Protection Agreement or Other Hedging Agreement;

 

(i)"Indebtedness for Borrowed Money" shall mean Indebtedness (whether present or
future, actual or contingent, long-term or short-term, secured or unsecured) in
respect of:

 

(i)moneys borrowed or raised;

 

(ii)the advance or extension of credit (including interest and other charges on
or in respect of any of the foregoing);

 

(iii)the amount of any liability in respect of leases which, in accordance with
GAAP, are capital leases;

 

(iv)the amount of any liability in respect of the purchase price for assets or
services payment of which is deferred for a period in excess of 180 days;

 

(v)all reimbursement obligations whether contingent or not in respect of amounts
paid under a letter of credit or similar instrument; and

 

(vi)(without double counting) any guarantee of Indebtedness falling within
paragraphs (i) to (v) above;

 

PROVIDED THAT the following shall not constitute Indebtedness for Borrowed
Money:

 

(A)loans and advances made by other members of the Group which are subordinated
to the rights of the Secured Parties;

 

(B)loans and advances made by any shareholder of the Guarantor which are
subordinated to the rights of the Secured Parties on terms reasonably
satisfactory to the Agent; and

 

(C)any liabilities of the Guarantor or any other member of the Group under any
Interest Rate Protection Agreement or any Other Hedging Agreement or other
derivative transactions of a non-speculative nature;

 

(j)“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement entered into between a Lender or its Affiliate, or a Joint Mandated
Lead Arranger or its Affiliate, and the Guarantor and/or the Borrower in
relation to the Secured Liabilities of the Borrower under the Loan Agreement;

 

(k)“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements entered into between a Lender or its Affiliate, or a Joint Mandated
Lead Arranger or its Affiliates, and the Guarantor and/or the Borrower in
relation to the Secured Liabilities of the Borrower under the Loan Agreement and
designed to protect against the fluctuations in currency or commodity values;

 

14

 

 

(l)"Total Capitalization" means, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the Group at such date
determined in accordance with GAAP and derived from the then latest accounts
delivered under Clause 11.3; provided it is understood that the effect of any
impairment of intangible assets shall be added back to stockholders’ equity; and

 

(m)"Total Net Funded Debt" shall mean, as at any relevant date:

 

(i)Indebtedness for Borrowed Money of the Group on a consolidated basis; and

 

(ii)the amount of any Indebtedness for Borrowed Money of any person which is not
a member of the Group but which is guaranteed by a member of the Group as at
such date;

 

less an amount equal to any Cash Balance as at such date; provided that any
Commitments and other amounts available for drawing under other revolving or
other credit facilities of the Group which remain undrawn shall not be counted
as cash or indebtedness for the purposes of this Guarantee.

 

11.17Negative Undertakings

 

The Guarantor shall:

 

(a)not at any time after the end of the First Financial Quarter, declare or pay
dividends or make other distributions or payment in respect of Financial
Indebtedness owed to its shareholders without the prior written consent of the
Security Trustee, provided that the Guarantor may declare and pay dividends to
its shareholders after the Delivery Date or make any other distributions or
payments in respect of Financial Indebtedness owed to its shareholders subject
to it on each such occasion satisfying the Security Trustee acting on behalf of
the Secured Parties that it will continue to meet all the requirements of Clause
11.15, if such covenants were to be tested immediately following the payment of
any such dividend;

 

(b)not, and shall procure that none of its subsidiaries shall:

 

(i)make loans to any person that is not the Guarantor or a direct or indirect
subsidiary of the Guarantor; or

 

(ii)issue or enter into one or more guarantees covering the obligations of any
person which is not the Guarantor or a direct or indirect subsidiary of the
Guarantor,

 

except if such loan is granted to a non subsidiary or such guarantee is issued
in the ordinary course of business covering the obligations of a non subsidiary
and the aggregate amount of all such loans and guarantees made or issued by the
Guarantor and its subsidiaries does not exceed USD25,000,000 or is otherwise
approved by the Security Trustee which approval shall not be unreasonably
withheld if such loan or guarantee in respect of a non subsidiary would neither:

 

(A)affect the ability of any Obligor to perform its obligations under the
Finance Documents; nor

 

(B)imperil the security created by any of the Finance Documents or the SACE
Insurance Policy; nor

 

(C)affect the ability of the Guarantor to comply with the financial covenants
contained in Clause 11.15 if such covenants were to be tested immediately
following the grant of such loan or the issuance of such guarantee, as
demonstrated by evidence satisfactory to the Security Trustee.

 

15

 

 

12Judgments and Currency Indemnity

 

12.1Judgments relating to Loan Agreement

 

This Guarantee shall cover any amount payable by the Borrower under or in
connection with any judgment relating to the Loan Agreement.

 

12.2Currency indemnity

 

In addition, clause 20.4 (Currency indemnity) of the Loan Agreement shall apply,
with any necessary adaptations, in relation to this Guarantee.

 

13Set-Off

 

13.1Application of credit balances

 

Each Secured Party may without prior notice:

 

(a)apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of the Guarantor at any office in any country
of that Secured Party in or towards satisfaction of any sum then due from the
Guarantor to that Secured Party under this Guarantee; and

 

(b)for that purpose:

 

(i)break, or alter the maturity of, all or any part of a deposit of the
Guarantor;

 

(ii)convert or translate all or any part of a deposit or other credit balance
into Dollars;

 

(iii)enter into any other transaction or make any entry with regard to the
credit balance which the Secured Party concerned considers appropriate.

 

13.2Existing rights unaffected

 

No Secured Party shall be obliged to exercise any of its rights under Clause
13.1; and those rights shall be without prejudice and in addition to any right
of set-off, combination of accounts, charge, lien or other right or remedy to
which a Secured Party is entitled (whether under the general law or any
document).

 

13.3Sums deemed due to a Lender

 

For the purposes of this Clause 13, a sum payable by the Guarantor to the
Security Trustee for distribution to, or for the account of, a Lender shall be
treated as a sum due to that Lender; and each Lender's proportion of a sum so
payable for distribution to, or for the account of, the Lenders shall be treated
as a sum due to that Lender.

 

14Supplemental

 

14.1Continuing guarantee

 

This Guarantee shall remain in force as a continuing security at all times
during the Security Period, regardless of any intermediate payment or discharge
in whole or in part.

 

14.2Rights cumulative, non-exclusive

 

The Security Trustee's rights under and in connection with this Guarantee are
cumulative, may be exercised as often as appears expedient and shall not be
taken to exclude or limit any right or remedy conferred by law.

 

16

 

 

14.3No impairment of rights under Guarantee

 

If the Security Trustee omits to exercise, delays in exercising or invalidly
exercises any of its rights under this Guarantee, that shall not impair that or
any other right of the Security Trustee under this Guarantee.

 

14.4Severability of provisions

 

If any provision of this Guarantee is or subsequently becomes void, illegal,
unenforceable or otherwise invalid, that shall not affect the validity, legality
or enforceability of its other provisions.

 

14.5Guarantee not affected by other security

 

This Guarantee is in addition to and shall not impair, nor be impaired by, any
other guarantee, any Security Interest or any right of set-off or netting or to
combine accounts which the Security Trustee or any Secured Party may now or
later hold in connection with the Loan Agreement.

 

14.6Guarantor bound by Loan Agreement

 

The Guarantor agrees with the Security Trustee to be bound by all provisions of
the Loan Agreement which are applicable to the Obligors in the same way as if
those provisions had been set out (with any necessary modifications) in this
Guarantee.

 

14.7Applicability of provisions of Guarantee to other Security Interests

 

Any Security Interest which the Guarantor creates (whether at the time at which
it signs this Guarantee or at any later time) to secure any liability under this
Guarantee shall be a principal and independent security, and Clauses 3 and 17
shall, with any necessary modifications, apply to it, notwithstanding that the
document creating the Security Interest neither describes it as a principal or
independent security nor includes provisions similar to Clauses 3 and 17.

 

14.8Applicability of provisions of Guarantee to other rights

 

Clauses 3 and 17 shall also apply to any right of set-off or netting or to
combine accounts which the Guarantor creates by an agreement entered into at the
time of this Guarantee or at any later time (notwithstanding that the agreement
does not include provisions similar to clauses 3 and 17), being an agreement
referring to this Guarantee.

 

14.9Third party rights

 

Other than a Secured Party or the Italian Authorities, no person who is not a
party to this Guarantee has any right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or to enjoy the benefit of any term of this
Guarantee.

 

14.10Waiver of rights against SACE

 

Nothing in this Guarantee or any of the Finance Documents is intended to grant
to the Guarantor or any other person any right of contribution from or any other
right or claim against SACE and the Guarantor hereby waives irrevocably any
right of contribution or other right or claim as between itself and SACE.

 

17

 

 

15Assignment and Transfer

 

15.1Assignment and transfer by Security Trustee

 

The Security Trustee may assign or transfer its rights under and in connection
with this Guarantee to the same extent as it may assign or transfer its rights
under the Loan Agreement.

 

The Guarantor may not assign or transfer its rights under and in connection with
this Guarantee.

 

16Notices

 

16.1Notices to Guarantor

 

Any notice or demand to the Guarantor under or in connection with this Guarantee
shall be given by letter or fax at:

 

NCL Corporation Ltd.

7665 Corporate Center Drive

Miami

Florida, 33126

Fax: (305) 436 4140

 

or to such other address which the Guarantor may notify to the Security Trustee.

 

16.2Application of certain provisions of Loan Agreement

 

Clauses 31.3 to 31.9 of the Loan Agreement apply to any notice or demand under
or in connection with this Guarantee.

 

16.3Validity of demands

 

A demand under this Guarantee shall be valid notwithstanding that it is served:

 

(a)on the date on which the amount to which it relates is payable by the
Borrower under the Loan Agreement;

 

(b)at the same time as the service of a notice under clause 18.21 (actions
following an Event of Default) of the Loan Agreement;

 

and a demand under this Guarantee may refer to all amounts payable under or in
connection with the Loan Agreement without specifying a particular sum or
aggregate sum.

 

16.4Notices to Security Trustee

 

Any notice to the Security Trustee under or in connection with this Guarantee
shall be sent to the same address and in the same manner as notices to the
Security Trustee under the Loan Agreement.

 

17Invalidity of Loan Agreement

 

17.1Invalidity of Loan Agreement

 

In the event of:

 

18

 

 

(a)the Loan Agreement or any provision thereof now being or later becoming, with
immediate or retrospective effect, void, illegal, unenforceable or otherwise
invalid for any reason whatsoever; or

 

(b)without limiting the scope of paragraph (a), a bankruptcy of the Borrower,
the introduction of any law or any other matter resulting in the Borrower being
discharged from liability under the Loan Agreement, or the Loan Agreement
ceasing to operate (for example, by interest ceasing to accrue);

 

this Guarantee shall cover any amount which would have been or become payable
under or in connection with the Loan Agreement if the Loan Agreement had been
and remained entirely valid, legal and enforceable, or the Borrower had not
suffered bankruptcy, or any combination of such events or circumstances, as the
case may be, and the Borrower had remained fully liable under it for liabilities
whether invalidly incurred or validly incurred but subsequently retrospectively
invalidated; and references in this Guarantee to amounts payable by the Borrower
under or in connection with the Loan Agreement shall include references to any
amount which would have so been or become payable as aforesaid.

 

17.2Invalidity of Finance Documents

 

Clause 17.1 also applies to each of the other Finance Documents to which the
Borrower is a party.

 

18Governing Law and Jurisdiction

 

18.1English law

 

This Guarantee and any non-contractual obligations arising out of or in
connection with it shall be governed by, and construed in accordance with,
English law.

 

18.2Exclusive English jurisdiction

 

Subject to Clause 18.3, the courts of England shall have exclusive jurisdiction
to settle any Dispute.

 

18.3Choice of forum for the exclusive benefit of the Security Trustee

 

Clause 18.2 is for the exclusive benefit of the Security Trustee, which reserves
the rights:

 

(a)to commence proceedings in relation to any Dispute in the courts of any
country other than England and which have or claim jurisdiction to that Dispute;
and

 

(b)to commence such proceedings in the courts of any such country or countries
concurrently with or in addition to proceedings in England or without commencing
proceedings in England.

 

The Guarantor shall not commence any proceedings in any country other than
England in relation to a Dispute.

 

18.4Process agent

 

The Guarantor irrevocably appoints EC3 Services Limited at its registered office
for the time being, presently at The St Botolph Building, 138 Houndsditch,
London, EC3A 7AR, United Kingdom, to act as its agent to receive and accept on
its behalf any process or other document relating to any proceedings in the
English courts which are connected with a Dispute.

 

19

 

 

18.5Secured Parties' rights unaffected

 

Nothing in this Clause 18 shall exclude or limit any right which any Secured
Party may have (whether under the law of any country, an international
convention or otherwise) with regard to the bringing of proceedings, the service
of process, the recognition or enforcement of a judgment or any similar or
related matter in any jurisdiction.

 

18.6Meaning of "proceedings"

 

In this Clause 18, "proceedings" means proceedings of any kind, including an
application for a provisional or protective measure and a "Dispute" means any
dispute arising out of or in connection with this Guarantee (including a dispute
relating to the existence, validity or termination of this Guarantee) or any
non-contractual obligation arising out of or in connection with this Guarantee.

 

THIS GUARANTEE has been entered into on the date stated at the beginning of this
Guarantee.

 

20

 

 

Execution Page

 

GUARANTOR       SIGNED by ) /s/ Amanda Gara for and on behalf of ) Amanda Gara
NCL CORPORATION LTD. )Attorney-in-fact as its duly appointed attorney-in-fact )
in the presence of: ) /s/ Chloe Goodwin   Chloe Goodwin   Trainee Solicitor   15
Appold Street   London EC2A 2HB     SECURITY TRUSTEE       SIGNED by ) /s/ Kate
Silverstein for and on behalf of ) Kate Silverstein CRÉDIT AGRICOLE CORPORATE )
Attorney-in-fact AND INVESTMENT BANK ) as its duly appointed attorney-in-fact )
in the presence of: ) /s/ Chloe Goodwin   Chloe Goodwin   Trainee Solicitor   15
Appold Street   London EC2A 2HB

 

21

 

 

Schedule 1

 

Form of Compliance Certificate

 

To:CRÉDIT AGRICOLE CORPORATE

AND INVESTMENT BANK

9 Quai du Président Paul Doumer

92920 Paris La Défense Cedex

France

 

Attn:[l]

 

[l] 20[l]

 

Dear Sirs

 

Loan Agreement dated 31 July 2013 (as amended and restated on [l] and as
otherwise amended from time to time, the "Loan Agreement") made between (1)
Explorer New Build, LLC (the "Borrower"), (2) the banks and financial
institutions named at schedule 1 therein as lenders, (3) Crédit Agricole
Corporate and Investment Bank, Société Générale, HSBC Bank plc and KFW IPEX Bank
Gmbh as Joint Mandated Lead Arrangers, (4) Crédit Agricole Corporate and
Investment Bank as Agent and SACE Agent and (5) Crédit Agricole Corporate and
Investment Bank as Security Trustee for a loan facility of up to the aggregate
of the Dollar Equivalent of EUR299,866,962 and Guarantee dated ________________
2014 (the "Guarantee") made between (1) us as guarantor and (2) Crédit Agricole
Corporate and Investment Bank as Security Trustee

 

We refer to the Loan Agreement and the Guarantee. Terms defined in the Loan
Agreement and the Guarantee have their defined meanings when used in this
Compliance Certificate.

 

We also refer to the financial covenants set out in Clause 11.15 of the
Guarantee.

 

We certify that in relation to such covenants and by reference to the latest
accounts provided under Clause 11.3[(a)/(d)] of the Guarantee:

 

(a)Free Liquidity is $[●] and [was / was not] less than $50,000,000 at all times
during the three month period ending at the end of the fiscal quarter for which
the latest accounts have been provided;

 

(b)the ratio of Total Net Funded Debt to Total Capitalization is [l] and
therefore [was/was not] greater than 0.70:1.00 at all times during the three
month period ending at the end of the fiscal quarter for which the latest
accounts have been provided;

 

(c)[the Free Liquidity of the Group at all times during the period of four
consecutive fiscal quarters ending as at the end of the fiscal quarter for which
the latest accounts have been provided was equal to or greater than
$100,000,000] [as at the end of the fiscal quarter for which the latest accounts
have been provided, computed for the period of four consecutive fiscal quarters
ending at the end of such fiscal quarter, Consolidated EBITDA to Consolidated
Debt Service is [l] and therefore [is/is not] less than 1.25:1.00];

 

To evidence compliance with the terms of Clause 11.15, we attach:

 

a copy of the latest quarterly consolidated accounts of the Group as Appendix A
[and a copy of the latest annual consolidated accounts of the Group as Appendix
B].

 

No Event of Default has occurred in relation to the Borrower or the Guarantor.

 

Signed:      

 

22

 

 

Chief Financial Officer of   NCL Corporation Ltd.  

 

23

 